FILED
                           NOT FOR PUBLICATION
                                                                            AUG 16 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   18-50020

              Plaintiff-Appellee,                D.C. No.
                                                 2:07-cr-01402-SJO-4
 v.

ALBERINO MAGI, AKA Ron Anderson,                 MEMORANDUM*
AKA Robert Knowles, AKA Alberiono
Magi, AKA Rino, AKA Glen Ross, AKA
Robert Ross,

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted August 14, 2019**
                              Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: SCHROEDER and GRABER, Circuit Judges, and WATSON,*** District
Judge.

       Alberino Magi appeals the sentence imposed following his guilty plea for

conspiracy to commit mail and wire fraud in violation of 18 U.S.C. § 371. Magi

admitted to being a member of a fraudulent telemarketing scheme and was

sentenced to 15 months’ custody, three years’ supervised release, and $286,230

restitution to the victims.

       Magi argues that the district court abused its discretion when calculating his

sentencing guideline range and the restitution he owed. Although Magi contends

that he is not liable for defrauding all of the victims because he did not rely on

other telemarketers to execute the telemarketing scheme, the record clearly reflects

that Magi and the telemarketers worked together.

       An individual named Bellini obtained and distributed the names of potential

victims to Magi. Magi contacted the victims by telephone and falsely informed

them that they had won a large sum of money in a lottery, but needed to pay the

taxes and administrative fees in order to collect their winnings. Magi and the other

telemarketers worked in groups of two or more, playing different roles to convince

victims to send money. For example, Magi’s co-defendant Van Wade Bedford


       ***
            The Honorable Michael H. Watson, United States District Judge for
the Southern District of Ohio, sitting by designation.
                                           2
made calls to a victim pretending to be Magi’s supervisor. Bellini thereafter

collected the funds and distributed them to Magi and the other telemarketers.

      Magi is therefore liable for the fraudulent acts of the other telemarketers

because he relied on them to make a sale and depended on the success of the entire

scheme for his financial gain. See United States v. Lloyd, 807 F.3d 1128, 1143

(9th Cir. 2015). Accordingly, there was no error in the calculation of the

guidelines range or restitution.

      AFFIRMED.




                                          3